Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (U.S Patent No. 20150335073).
Regarding claim 1, Li discloses an atomizer of an electronic cigarette, comprising: 
an atomizing sleeve with a liquid storage chamber formed therein (by reference sign 10, figs. 1-3; also fig. 5); a mouthpiece is disposed at a top end of the atomizing sleeve (by reference sign 11, figs. 1-3; also fig. 5); and an air passage pipe is disposed at a center of the atomizing sleeve (by reference sign 131, figs. 1-3); wherein a supporter with two ends opened is disposed at a bottom end of the air passage pipe; a heating element is disposed in the supporter longitudinally; a side wall of the supporter has at least one liquid inlet hole communicated with the liquid storage chamber and configured for allowing radial infiltration of the tobacco liquid to the heating element (see fig. 2); a sealing component is disposed between the heating element and the supporter to encircle the heating element and configured for avoiding leakage of the tobacco liquid along a longitudinal direction of the heating element [0017].  Li discloses the heating element can be in helical form [0016]; therefore, it would have been obvious to one of ordinary skill in the art at that the helical form is equivalent to the claimed hollow heating element.

Regarding claim 2, Li discloses the sealing component has a silicone sleeve with a top end opened and a through hole formed on a bottom end thereof; the through hole is configured to communicate with the air passage pipe of the atomizer [0017].  
Regarding claim 3, Li discloses a side wall of the silicone sleeve has at least one opening, the opening of the silicone sleeve is aligned with the liquid inlet hole of the supporter [0017].  
Regarding claim 4, Li discloses the sealing component has two first sealing units disposed at two ends of the heating element respectively; a liquid storage space is formed between inside wall of the supporter and outside wall of the heating element [0017].   Lack showing of unexpected results, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform routine experimentation to arrive to the claimed range of the inner diameter of the supporter deducting outer diameter of the heating element is equal to a range of 0.1mm to 1mm.
Regarding claim 5, Li discloses the two first sealing unit are two first2001277P81 sealing rings sleeved on two ends of the heating element respectively, each end of the heating element has a first groove configured for accommodating the first sealing ring (fig. 2).  
Regarding claim 6, Li discloses the two first sealing units are two first sealing rings sleeved on two ends of the heating element respectively, each end of the heating element has a step, the two first sealing rings are disposed on the steps respectively; the heating element has a H-shaped cross-section (fig. 2).  
Regarding claim 7, Li the two first sealing units are two first tubes; each first tube with one end opened and a through hole formed on the other end thereof, is sleeved on each end of 
Regarding claim 9, Li discloses a thread sleeve is disposed at a bottom end of the atomizing sleeve; an electrode ring is disposed inside the bottom end of the atomizing sleeve; the thread sleeve and the electrode ring are isolated with each other by an isolating ring; one end of the heating wire is connected with the thread sleeve, the other end of the heating wire is connected with the electrode ring (figs. 1-2, 4-5).  
Regarding claim 10, Li discloses a connecting sleeve is disposed between a top end of the air passage pipe and the mouthpiece; a middle of the connecting sleeve has a bigger diameter while two ends of the connecting sleeve have a smaller diameter; the middle of the connecting sleeve has external screw threads, a bottom end of the mouthpiece has internal screw threads, the external screw threads of the connecting sleeve and the internal screw threads of the mouthpiece are engaged together to fix together ([0014] [0016] and figs. 2 and 5).  
Regarding claim 11, Li discloses a sealing ring is circular and disposed between the connecting sleeve and the mouthpiece (near reference sign 11, fig. 1).  
Regarding claim 12, Li discloses a sealing cover is disposed to cover a top end of the atomizing sleeve, a middle of the sealing cover accommodates a bottom end of the mouthpiece and is connected tightly with the bottom end of the mouthpiece (fig. 2).  
Regarding claim 13, Li discloses a sealing sleeve is disposed outside a bottom end of the supporter (by the bottom of fig. 2).  
Regarding claim 14, Li discloses the atomizing sleeve, the air passage pipe, the supporter, the sealing sleeve and the sealing cover cooperatively defines a liquid storage chamber configured for storing tobacco liquid (Abstract [0015]) .  
Regarding claim 15, in addition to the features discussed above for claims 1-5, Li also discloses a power supply set, configured for supplying power to the atomizer [0013].
Response to Arguments
Applicant's arguments filed 1/20/2021 have been fully considered but they are not persuasive.
Applicant essentially argues that the preferred embodiment as depicted by fig. 2 of Li fails to disclose, teach or suggest that “a liquid storage space is formed between inside wall of the supporter and the outside wall of the heating element” as recited in the amended claim 1.  This argument is not persuasive because, as explained above, Li also discloses another preferred embodiment as depicted by fig. 5, wherein Li discloses a liquid storage space (150) is formed between inside wall of the supporter and the outside wall of the heating element.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHU H NGUYEN/Examiner, Art Unit 1747